Dismissed and Memorandum Opinion filed June 18, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00486-CR

                     JOHN PAUL CARDENAS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1289128

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated assault of a child under
fourteen years of age.    The trial court deferred adjudicating guilt and placed
appellant on community supervision for a term of eight years. Subsequently, the
State moved to adjudicate guilt. Appellant entered a plea of true to the allegations
in the motion. The trial court adjudicated guilt and on April 29, 2013, sentenced
appellant to confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice, and assessed a $500.00 fine. Appellant filed a pro
se notice of appeal. We dismiss the appeal.

      The record reflects appellant waived his right of appeal as part of his
agreement to plead true to the motion to adjudicate guilt. In exchange, the State
recommended appellant be sentenced to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice and fined
$500.00. Negotiated waivers of the right of appeal are valid if the defendant
waived the right of appeal knowing with certainty the punishment that would be
assessed. See Monreal v. State, 99 S.W.3d 615 (Tex.Crim.App. 2003). Appellant
was fully aware of the likely consequences when he waived his right to appeal and
was sentenced by the trial court in accordance with the State’s recommendation.
See Blanco v. State, 18 S.W.3d 218, 220 (Tex.Crim.App. 2000).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2